        Case 2:18-cv-01602-MHH Document 45 Filed 08/07/20 Page 1 of 5                      FILED
                                                                                  2020 Aug-07 AM 09:49
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


CLARA L. GOGGANS,                          }
                                           }
       Plaintiff,                          }
                                           }
v.                                         }   Case No.: 2:18-cv-01602-MHH
                                           }
TARGET CORP.,                              }
                                           }
       Defendant.                          }


                                         ORDER

      Before the Court is defendant Target Corporation’s motion for summary

judgment. (Doc. 24). The Court has reviewed the parties’ briefs, including briefing

related to whether to preclude the testimony and affidavits of the plaintiff’s expert

Roger Davis, and the evidentiary record, including the surveillance video and Mr.

Davis’s “exemplar” video. On August 5, 2020, the Court heard oral arguments on

the motion for summary judgment.

      Under Alabama law, a plaintiff alleging a premises liability suit must establish

“duty, breach of duty, cause in fact, proximate or legal cause, and damages.” Ex

parte Harold L. Martin Distrib. Co., Inc., 769 So. 2d 313, 314 (Ala. 2000) (quotation

omitted). At summary judgment, “the plaintiff bears the burden of presenting

substantial evidence as to each disputed element of her claim.” Ex parte Harold L.
        Case 2:18-cv-01602-MHH Document 45 Filed 08/07/20 Page 2 of 5




Martin Distrib. Co., Inc., 769 So. 2d at 314 (citation omitted). “There is no

presumption of negligence which arises from the mere fact of an injury to an

invitee.” Tice v. Tice, 361 So. 2d 1051, 1052 (Ala. 1978)).

      To survive summary judgment, Ms. Goggans must be able to establish that

Target breached a duty that it owed to her. Under well-established Alabama law, a

premises owner “owes an invitee the duty to keep the premises in a reasonably safe

condition and, if the premises are unsafe, to warn of hidden defects and dangers that

are known to the landowner but that are hidden or unknown to the invitee.” Galaxy

Cable, Inc. v. Davis, 58 So. 3d 93, 98 (Ala. 2010). The premises owner does not

have a duty to protect invitees from all conceivable dangers but only those of which

the premises owner has a “superior knowledge.” Ex parte Harold L. Martin Distrib.

Co., 769 So. 2d at 314. “The entire basis of an invitor’s liability rests upon his

superior knowledge of the danger that causes the invitee’s injuries. If that superior

knowledge is lacking, as when the danger is obvious, the invitor cannot be held

liable.” Sessions v. Nonnenmann, 842 So. 2d 649, 652 (Ala. 2002).

      Ms. Goggans cannot demonstrate that Target had or reasonably should have

had a superior knowledge of the allegedly defective threshold. There is no evidence

in the record that Target or its employees were aware of the alleged defect. Eric

Fladstol, the store manager, testified that no one had been injured going through the

doorway, and there been no complaints regarding the doors. (Doc. 25-3, p. 22). In
        Case 2:18-cv-01602-MHH Document 45 Filed 08/07/20 Page 3 of 5




the five years preceding Ms. Goggans’s fall, Target had received no injury

complaints regarding the sliding doorway. (Doc. 25-4, p. 4).

       Ms. Goggans contends that Target should have been aware of the alleged

defect because it had an obligation to inspect the sliding doorway. Mr. Fladstol

testified that the doors were inspected daily “to make sure the timing on the doors is

correct” but not to inspect the threshold. (Doc. 25-3, p. 18). Mr. Davis, the

plaintiff’s expert, stated in his report that “the fault in the threshold should have been

corrected upon discovery during a properly conducted inspection.” (Doc. 32-4, p.

12).   Accordingly, Ms. Goggans contends, had Target properly inspected the

threshold, it would have discovered the alleged defect—the distance between the

center component of the threshold and the inboard ramp exceeding ADA compliance

by 1/8-inch when depressed. The evidence in the record does not support this.

       Discovery of the alleged defect would have required more than a visual

inspection of the threshold. Two experts using technical instruments, applying

precise amounts of pressure to calculate very specific measurements came to

separate conclusions—separated by 1/8 of an inch—about whether the deviation was

acceptable or not. For Target to know of the alleged defect, it would have at least

required the same degree of inspection that the experts undertook. And even then,

as the dueling expert conclusions demonstrate, Target still may not have discovered
         Case 2:18-cv-01602-MHH Document 45 Filed 08/07/20 Page 4 of 5




the alleged defect. The duty to protect business invitees does not require such an

exacting inspection to uncover possible hidden defects.

       During oral argument, counsel for Ms. Goggans switched tactics, arguing that

the threshold contained a hidden defect because it was loose. But Ms. Goggans does

not allege that she tripped over the threshold because it was loose. Ms. Goggans

testified that “there must have been something sticking up that was unusual” and that

she “just saw that steel thing sticking up that I had never noticed before.” (Doc.

32-1, p. 21). Her expert, Mr. Davis, testified that the threshold was “[l]oose, which

enabled it to provide a tripping hazard.” (Doc. 25-7, p. 108). 1 Mr. Davis elaborated

on this in his affidavit noting: “The issue with the component not being firm and

stable is that the hazard is not apparent when the ramp is not compressed downward;



1
 Mr. Davis’s testimony that the threshold was “loose” stems from his conclusion that the threshold
was not “firm” and “stable” as required by Section 302.1 of the ANSI. Mr. Davis bases this
opinion on “[t]he fact that [the threshold] will deflect.” (Doc. 25-7, p. 82). This may not be the
danger Section 302.1 protects against. Section 302.1 states that “floor and ground surfaces shall
be stable, firm, and slip resistant.” (Doc. 25-7, p. 77). Neither term is defined in the ANSI, but as
Target points out in its motion to preclude Mr. Davis’s testimony, the United States Architectural
and Transportation Barriers Compliance Board defines the terms, with reference to their use in
ADA accessibility guidelines, as follows:

       “Stability” – the degree to which a surface resists change from contaminants or
       applied force so that when the contaminant or force is removed, the surface returns
       to its original condition.

       “Firmness” – the degree of surface resistance to deformation, especially by
       indentation or the movement of objects.

(Doc. 25-5, p. 32). That the threshold would deflect when pressure was applied is not in and of
itself a defect. In fact, it seems that even a “loose” threshold by Mr. Davis’s definition would meet
the compliance board’s definition of firm and stable.
        Case 2:18-cv-01602-MHH Document 45 Filed 08/07/20 Page 5 of 5




when the ramp is compressed, the adjacent center component of the threshold

presents an obstruction 3/8-inch in height that can cause tripping.” (Doc. 32-6).

Thus, Ms. Goggans does not contend that the threshold was loose in the sense that it

was not properly secured but that it permitted a depression that caused a tripping

hazard—“that steel thing sticking up.” (Doc. 32-1, p. 21). Because the evidence

does not establish that Target had or should have had superior knowledge of the

alleged defect in the threshold, it cannot be held liable under a premises liability

theory. See Maddox By and Through Maddox v. K-Mart Corp., 565 So. 2d 14, 16

(Ala. 1990) (requiring “actual or constructive notice” of the defect before a premises

owner can be held liable). As a matter of Alabama law, Target owed no duty to Ms.

Goggans.

      For the reasons stated here and during the discussion on the record during the

July 5, 2020 hearing, the Court enters judgment for Target as a matter of law. The

Court shall follow with a final order closing the case.

      DONE and ORDERED this August 7, 2020.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
